Citation Nr: 0525827	
Decision Date: 09/21/05    Archive Date: 09/29/05

DOCKET NO.  04-15 379	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss disability.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. Moore, Associate Counsel




INTRODUCTION

The veteran had active service from March 1952 to March 1954.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2002 rating decision of the 
Muskogee, Oklahoma Regional Office (RO) of the Department of 
Veterans Affairs (VA) that denied the veteran's claims.

A motion to advance this case on the Board's docket, which 
was received by the Board on August 1, 2005 was granted by 
the Board on August 4, 2005 for good cause.  38 U.S.C.A. § 
7107 (West 2002); 38 C.F.R. § 20.900(c) (2004).


FINDINGS OF FACT

1.  Bilateral sensorineural hearing loss disability was 
initially demonstrated years after service, and has not been 
shown by competent evidence to be causally related to the 
veteran's active service.

2.  Tinnitus was initially demonstrated years after service, 
and has not been shown by competent evidence to be causally 
related to the veteran's active service.


CONCLUSIONS OF LAW

1.  Bilateral sensorineural hearing loss disability was not 
incurred in or aggravated by active service, and may not be 
presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 
1154, 5107(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 
3.307, 3.309, 3.385 (2004).

2.  Tinnitus was not incurred in, or aggravated by, active 
service, nor may it be presumed to have been so incurred.  38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.304, 3.307, 3.309, 3.385 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA 

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

VA satisfied its duty to notify by means of a November 2001 
letter from the agency of original jurisdiction (AOJ) to the 
appellant that was issued prior to the initial AOJ decision.  
The letter informed the appellant of what evidence was 
required to substantiate his claims and of his and VA's 
respective duties for obtaining evidence.  

It is unclear from the record whether the appellant was 
explicitly asked to provide "any evidence in [his] possession 
that pertains" to his claims.  See 38 C.F.R. § 3.159(b)(1).  
Nevertheless, as a practical matter the Board finds that he 
has been notified of the need to provide such evidence, for 
the following reason.  The AOJ's November 2001 letter 
informed him that additional information or evidence could be 
submitted to support his claim, and asked him to send the 
information or evidence to the AOJ.  In addition, the 
February 2004 Statement of the Case contained the complete 
text of 38 C.F.R. § 3.159(b)(1), which includes such notice.    
Under these circumstances, the Board is satisfied that the 
appellant has been adequately informed of the need to submit 
relevant evidence in his possession. 

With regard to the duty to assist, the record contains the 
veteran's service medical and personnel records, as well as 
private treatment records.  The veteran has been afforded the 
opportunity for a personal hearing on appeal.  The Board has 
carefully reviewed the veteran's statements and concludes 
that he has not identified any further evidence not already 
of record.  The Board has also perused the medical records 
for references to additional treatment reports not of record, 
but has found nothing to suggest that there is any 
outstanding evidence with respect to the veteran's claims.  
Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate each claim has been obtained.

Legal Criteria

According to the law, service connection is warranted if it 
is shown that a veteran has a disability resulting from an 
injury incurred or a disease contracted in the line of duty, 
or for aggravation of a preexisting injury or disease in 
active military service.  38 U.S.C.A. § 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2004).  Service connection may also 
be granted for any disease diagnosed after discharge when all 
of the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2004).

Where a veteran served continuously for 90 days or more 
during a period of war, or during peacetime service after 
December 31, 1946 and sensorineural hearing loss or tinnitus, 
as an organic disease of the nervous system, becomes manifest 
to a degree of 10 percent or more within one year from the 
date of termination of such service, such disease shall be 
presumed to have been incurred in, or aggravated by, such 
service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2004).  

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because laypersons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).

With chronic disease shown as such in service (or within the 
presumptive period under 38 C.F.R. § 3.307) so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  For the showing of chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "Chronic."  Continuity of symptomatology 
is required only where the condition noted during service (or 
in the presumptive period) is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b)(2004).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2004).

In each case where a veteran is seeking service connection 
for any disability, due consideration shall be given to the 
places, types, and circumstances of such veteran's service as 
shown by such veteran's service record, the official history 
of each organization in which such veteran served, such 
veteran's medical records, and all pertinent medial and lay 
evidence.  38 U.S.C.A. § 1154(a) (West 2002).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies of 500, 
1,000, 2,000, 3,000 and 4,000 Hertz is 40 decibels or 
greater; or when the thresholds for at least three of these 
frequencies are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (2004).

The United States Court of Appeals for Veterans Claims 
(Court), referring to its holding in Ledford v. Derwinski, 3 
Vet. App. 87, 89 (1992), stated in Hensley v. Brown, 5 Vet. 
App. 155 (1993), that ". . . the regulation, although 
prohibiting an award of service connection where audiometric 
test scores are within established limits, does not prevent a 
veteran from establishing service connection on the basis of 
post-service evidence of hearing loss related to service when 
there were no audiometric scores reported at separation from 
service."  Id. at 158.  The threshold for normal hearing is 
from 0 to 20 decibels, and higher threshold levels indicate 
some degree of hearing loss.  Hensley v. Brown, 5 Vet.App. 
155, 157 (1993).  

Analysis

1.  Bilateral Hearing Loss

The veteran asserts that service connection is warranted for 
bilateral hearing loss disability.  In order to establish 
service connection on a presumptive basis, the veteran's 
sensorineural hearing loss must have become manifest to a 
degree of 10 percent or more within one year from the date of 
termination of his service.  In this case, the first clinical 
documentation of an impaired hearing disability for VA 
purposes was in March 2003 (where the veteran's reported 
speech recognition scores were 92 percent bilaterally), many 
years after service.  As such, the Board finds that 
presumptive service connection is not warranted under the 
provisions of 38 U.S.C.A. §§ 1101 and 1112 (West 2002) or 38 
C.F.R. §§ 3.307 and 3.309 (2004).

In order to establish service connection on a nonpresumptive 
direct basis, the veteran must provide evidence of a current 
disability, an in-service injury, and a nexus between the 
current disability and an in-service injury.  The record 
establishes that current hearing loss "disability" for VA 
purposes has been demonstrated subsequent to service, on 
private audiometric examination in March 
2003 and March 2004.  However, the veteran's service medical 
records do not refer to a complaint or finding of hearing 
loss while in service.  Moreover, his March 1954 separation 
examination demonstrates that that on whispered voice hearing 
evaluations, the veteran's hearing was 15/15 bilaterally.  

However, the Board observes that the veteran alleges that his 
hearing loss disability was incurred in service as a result 
of firing the M-1 rifle without ear protection on the firing 
range during Marine Corps boot camp in March or April 1952.  
The Board finds that it would be consistent with the 
circumstances of the veteran's service to be exposed to 
artillery noise while on the firing range during basic 
training.  Thus, in resolving all benefit of doubt in the 
veteran's favor, the Board concedes that the veteran was 
exposed to noise trauma in service.  See 38 U.S.C.A. § 1154 
(a) (West 2002).

The Board notes that the lack of demonstration of hearing 
loss while in service does not necessarily preclude the 
establishment of service connection.  In this regard, because 
there were no audiometric test findings reported on the March 
1954 separation examination, service connection could still 
be established if it is shown that the veteran's current 
hearing loss disability is related to service.  See 38 C.F.R. 
§ 3.303(d),  See, Hensley v. Brown, 5 Vet. App. 155 (1993).  

However, the Board observes that the record does not 
establish that the veteran's current bilateral hearing loss 
disability is etiologically related to noise exposure in 
service.  As noted above, bilateral hearing loss disability 
was initially demonstrated in 2003, many years after the 
veteran's discharge from service.  In the absence of 
demonstration of continuity of symptomatology, this is too 
remote from service to be reasonably related to service.  
Further, it is significant to point out that there is no 
competent medical opinion of record that etiologically 
relates the veteran's in-service noise exposure to his 
current hearing loss disability.  The Board notes that in 
March 2004, a private physician opined that a significant 
portion of the veteran's current hearing loss was secondary 
to noise exposure.  However, the examiner reported that he 
relied on a lay history provided to him by the veteran and 
there is no evidence that he reviewed the veteran's claims 
file in conjunction with examination and opinion.  The 
private physician did not address the absence of 
demonstration of impaired hearing ability for more than 45 
years following service.  Therefore, the Board finds that the 
March 2004 opinion is speculative and not probative, 
competent medical evidence.  Thus, in the absence of any 
evidence to the contrary, the Board finds that the veteran is 
not entitled to a grant of service connection on a 
nonpresumptive direct basis.

In conclusion, although the veteran asserts that his current 
bilateral hearing loss disability is related to service, he 
is not competent to provide an opinion requiring medical 
knowledge, such as a question of medical causation.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  The negative evidence 
of record is of greater probative value than the veteran's 
statements in support of his claim.  Although the Board 
concludes that the evidence is sufficient to establish that 
the veteran sustained acoustic trauma in service, the 
competent evidence of record fails to establish that current 
bilateral hearing loss disability is related to such incident 
in service.  Accordingly, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for service connection for bilateral hearing loss disability.

2.  Tinnitus

The veteran also asserts that service connection is warranted 
for tinnitus.  In order to establish service connection on a 
presumptive basis, the veteran's tinnitus must have become 
manifest to a degree of 10 percent or more within one year 
from the date of termination of his service.  In this case, 
the first clinical documentation of tinnitus was in February 
2003, which was many years after the veteran's discharge from 
service.  As such, the Board finds that presumptive service 
connection is not warranted under the provisions of 38 
U.S.C.A. §§ 1101 and 1112 (West 2002) or 38 C.F.R. §§ 3.307 
and 3.309 (2004).

In terms of establishment of service connection on a 
nonpresumptive direct basis, the Board again acknowledges 
that the veteran's Marine Corp boot camp training subjected 
him to noise exposure while in service.  However, the 
veteran's service medical records are silent for complaints 
of, or treatment for, tinnitus.  The record establishes that 
the first documented complaint of tinnitus was many years 
after the veteran's separation from service, at his February 
2003 private audiological examination.  In the absence of 
demonstration of continuity of symptomatology, this is too 
remote from service to be reasonably related to service.  
Further, it is significant to point out that there is no 
competent medical opinion of record that etiologically 
relates the veteran's current tinnitus to his in-service 
exposure to noise.  The Board notes that a private physician 
reported in March 2004 that tinnitus was present on 
separation from service, that the veteran complained of 
tinnitus to a treating physician shortly after service, and 
that the veteran has had tinnitus intermittently for a number 
of years thereafter.  In this regard, it is clear that the 
examiner relied on a medical history as subjectively reported 
by the veteran, which is inconsistent with the 
contemporaneous service medical records and post service 
medical reports of record.  As such, in the absence of any 
evidence to the contrary, the Board finds that the veteran in 
not entitled to a grant of service connection on a 
nonpresumptive direct basis.

In conclusion, although the veteran asserts that his tinnitus 
is related to service, he, as a layperson, is not competent 
to provide an opinion requiring medical knowledge, such as a 
question of medical causation.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  The negative evidence of record is of 
greater probative value than the veteran's statements in 
support of his claim.  Although the Board concludes that the 
evidence is sufficient to establish that the veteran 
sustained acoustic trauma in service, the competent evidence 
of record fails to establish that his current tinnitus 
disability is related to such incident in service.  
Accordingly, the Board finds that the preponderance of the 
evidence is against the veteran's claim for service 
connection for tinnitus.


ORDER

1.  Entitlement to service connection for bilateral hearing 
loss disability is denied.

2.  Entitlement to service connection for tinnitus is denied.



	                        
____________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


